Citation Nr: 0616520	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-21 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1955 to August 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss, rated 
noncompensable.  In December 2004, the veteran appeared at a 
Travel Board hearing before the undersigned.  A transcript of 
the hearing is of record.  The case was before the Board in 
January 2005 when it was remanded for a VA examination.


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level III in either ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An October 2001 letter explained 
the evidence necessary to substantiate the claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or information he had that might support his claim.  
While the veteran was not provided with notice regarding 
disability ratings and effective dates prior to the rating 
decision on appeal, the purpose of this notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned; thus, any technical 
notice deficiency (including in timing) earlier in the 
process was not prejudicial to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An October 
2002 statement of the case (SOC) and December 2005 and 
February 2006 supplemental SOC's provided the veteran with 
notice of the criteria for rating hearing loss and 
readjudicated the matter.  See 38 U.S.C.A. § 7105.  The 
veteran has had ample opportunity to respond/ supplement the 
record.  Finally, neither the veteran nor his representative 
alleges that notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The January 2005 Board remand requested the RO obtain any 
reports of hearing loss evaluations the veteran had since 
December 2001, and the RO obtained VA treatment records.  The 
veteran has not identified any private evaluations or 
treatment for hearing loss during the appellate period (for 
records of such to be sought).  Significantly, hearing loss 
ratings are based on puretone audiometry and controlled 
speech discrimination testing by a state-licensed 
audiologist.  The RO arranged for VA audiological evaluations 
(with audiometric studies) in December 2001 and March 2005.  
The veteran has not identified any evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

On December 2001 VA audiological evaluation puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
65
85
LEFT
35
40
55
65
70

The average puretone thresholds were 62 decibels in the right 
ear and 58 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
90 percent in the left ear.  The diagnosis was mild sloping 
to severe sensorineural hearing loss from 250 hertz through 
8000 hertz bilaterally and good speech discrimination scores 
bilaterally.  

In his April 2002 notice of disagreement and November 2002 
substantive appeal, the veteran states that hearing 
evaluations had shown an increase in his hearing loss over 
the years.  He contended that even though the evidence did 
not show frequent periods of hospitalization for hearing 
loss, it showed that the hearing loss interfered with his 
daily activities.  He noted that his coworkers have to yell 
at him in order to have a conversation with him and that he 
has to use a special telephone.  He noted that he lives alone 
and is unable to hear someone coming until they are right 
next to him.

December 2001 to October 2004 VA treatment records include 
records showing treatment for, and complaints of, 
sensorineural hearing loss.

At the December 2004 hearing, the veteran testified he had 
recently undergone audiometric testing and that he was told 
his job would be terminated, or he would be forced to retire, 
if he did not get a hearing aid.

On March 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
60
LEFT
30
30
50
60
55

The average puretone threshold was 49 decibels in each ear.  
Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was mild sloping to moderate hearing loss, 
bilaterally.  

In February 2006, the veteran's claims file was forwarded to 
the March 2005 VA examiner for review in compliance with the 
January 2005 Board remand.  The examiner noted that 
audiometric data in the claims file revealed a progressive 
hearing loss from mild to eventually moderate high frequency 
hearing loss between September 1963 and August 1975.  The 
examiner said it was most likely the veteran's hearing loss 
was related to his military service.

In a May 2006 statement the veteran's representative claims 
that the controlled setting in which audiometric testing is 
completed is not adequate for determining the effect the 
veteran's hearing loss has on his ability to function in 
everyday activities.  The representative argues the veteran 
is entitled to an extraschedular rating, since VA controlled 
audiometric testing does not provide a valid indication of 
his disability.

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing completed by a 
state-licensed audiologist.  See 38 C.F.R. § 4.85.  Where 
there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely 
on puretone threshold testing.  See 38 C.F.R. § 4.85, Table 
VIA.  One exceptional pattern of hearing impairment occurs 
when the puretone thresholds in each of the four frequencies 
(1000, 2000, 3000 and 4000 Hertz) are 55 decibels or greater.  
Another occurs when the puretone threshold at 1000 hertz is 
30 decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

The most recent official audiometry, in March 2005, revealed 
an average puretone threshold of 49 decibels in each ear.  
Speech discrimination was 90 percent in the right ear and 92 
percent in the left.  Under Table VI, such hearing acuity 
constitutes Level II hearing in the right ear and Level I 
hearing in the left.  Under 38 C.F.R. § 4.85, Table VII, such 
hearing acuity warrants a noncompensable rating under Code 
6100.  Prior official audiometry in December 2001 showed 
Level III hearing in each ear, again warranting a 
noncompensable rating.  Neither audiometry showed an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.  

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran and his representative allege that his hearing 
impairment has been, and is, greater than reflected by a 
noncompensable rating.  The representative also argues that 
audiometry under controlled circumstances does not reflect 
actual impairment of function in everyday situations.  In 
that regard, it is noteworthy that percentage ratings [and by 
extension the criteria on which they are based] "represent 
as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations".  38 C.F.R. § 4.1.  Consequently, contrary to 
the argument presented, the ratings and underlying criteria 
are designed to reflect actual average functional impairment 
for work.  Significantly, the record (see March 2005 VA 
examination report) shows that the veteran remains as a sewer 
and water operator/repairman.  

The rating of hearing loss disability involves the mechanical 
application of the rating schedule, which here results in a 
noncompensable rating.  See Lendenmann, supra.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Neither the veteran nor his representative has presented any 
specific allegation as why the veteran's disability picture 
deviates from the ordinary to the extent that regulation 
mandated audiological testing is inadequate, and 
extraschedular evaluation is warranted.  The veteran has 
alleged (see December 2004 hearing transcript) that his 
hearing loss affects his employment and that his employer had 
threatened to fire him if he did not get a hearing aid.  
However, there is no objective evidence in the record of 
'marked' interference with employment or frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity which would suggest that referral for 
extraschedular consideration is indicated.  As was noted 
above, the veteran remains regularly employed.  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals














 Department of Veterans Affairs


